Action for property damage due to the collision of plaintiff’s truck with defendant’s train at a railroad crossing. Judgment of the City Court of White Plains for the plaintiff affirmed, with costs. No opinion. Lazansky, P. J., Young, Carswell and Seudder, JJ., concur; Davis, J., dissents and votes for reversal and dismissal of the complaint on the authority of Miller v. *546New York Central Railroad Co. (226 App. Div. 205; affd. without opinion, 252 N. Y. 546) and Brown v. Delaware & Hudson Co. (231 App. Div. 570).